Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                                   Reasons for Allowance
Claims 1-13 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the cited references teach or suggest, either alone or in combination, at least “a region of the second conductivity type formed in the second well on a side of its surface opposite to the semiconductor substrate; and a first stop channel region of the second conductivity type having a doping level greater than the doping level of the semiconductor layer, the first stop channel formed in the semiconductor layer on the side of its surface opposite to the semiconductor substrate at a location laterally between the first and second wells, wherein the first stop channel is not in direct contact with either the first well or the second well; wherein the first well is electrically connected to a first connection terminal of the device and wherein the second well and the region of the second conductivity type formed in the second well are electrically connected to a second connection terminal of the device” as recited in claim 1, “a region of the second conductivity type formed in the first well on the side of its surface opposite to the semiconductor substrate; a region of the second conductivity type formed in the second well on a side of its surface opposite to the semiconductor substrate,” as recited in claim 13, and “wherein, in top view, the stop channel region extends to surround each of the first and second wells” as recited in claim 16.
For the purposes of Examination, the term “surround” is being interpreted by the Webster’s Collegiate Dictionary definition: “to extend around the margin or edge of, i.e. encircle.” 
hereinafter Salih), the closest reference, discloses a device of protection against electrostatic discharges, (FIGS. 2-3) comprising: 
a semiconductor substrate (P substrate 25) of a first conductivity type; (P type) 
a semiconductor layer (N layer 33) of the second conductivity type; (N type) 
a buried region (N region 29) of the second conductivity type having a doping level greater than a doping level of the semiconductor layer, (See FIG. 3) wherein the buried region is located at an interface between the semiconductor substrate and the semiconductor layer; (See FIG. 2) and 
first and second wells (P wells 42 and 48) of the first conductivity type formed in the semiconductor layer on a side of its surface opposite to the semiconductor substrate; (See FIG. 3 and Paragraph [0024]) and 
a stop channel region (N doped region 44 and regions 41/49) of the second conductivity type having a doping level greater than the doping level of the semiconductor layer, (Paragraph [0027]: “Additionally, the high differential doping concentration between region 44 and layer 33 assists in preventing the formation of a parasitic bipolar transistor between region 42, layer 33, and region 48.”) the stop channel formed in the semiconductor layer Docket No. 50649-01550on the side of its surface opposite to the semiconductor substrate at a location laterally between the first and second wells and separated from each of the first and second wells a portion of said semiconductor layer; (See FIG. 2) wherein the first well is electrically connected to a first connection terminal (conductor 52) of the device and wherein the second well is electrically connected to a second connection terminal (conductor 53)  of the device.  
However, Salih does not teach the above recited features of claims 1, 13, and 16.  No other reference remedies the deficiencies of Salih.  
Therefore, claims 1, 13, and 16 are allowed, and claims 2-12, 15, and 17-22 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812